Hurt, J.
The appellant was convicted of rape, the jury assessing his punishment at death.
The charging part of the indictment is as follows: " Joseph Brinster, an adult male, did rape Mrs. Mattie McL. Davis, a female.”
This indictment does not allege a single act which enters into and composes one of the elements of rape. An indictment is a written statement of a grand jury, accusing a person therein named of some act or omission punished by law. Subjecting the indictment in this case to the above definition, it evidently follows that it is no indictment at all. But we are not disposed to enlarge. See the case of Williams v. State, decided at this term, opinion by Judge Willson. (Ante, p. 395.) The judgment is reversed and the prosecution dismissed.

Reversed and dismissed.